Exhibit 10.3
 
CONSULTING AGREEMENT
 
          This CONSULTING AGREEMENT (this "Agreement") is made and entered into
as of the 26th  day of January, 2015 (the "Effective Date"), by and between
Concierge Technologies, Inc., a Nevada corporation (the "Company"), on the one
hand, and David Neibert ("Consultant"), an individual on the other hand.  Each
of which may hereinafter be referred to as a “Party” or collectively as
“Parties”.


R E C I T A L S


          A.                      WHEREAS, the Company desires to have
Consultant provide certain corporate compliance consulting services, in addition
to serving as the Chief Financial Officer of the Company, as described in
Schedule “A” of this Agreement, pursuant to the terms and conditions of this
Agreement.
 
          B.              WHEREAS, Consultant desires to perform, and the
Company is willing to have Consultant perform, such services as an independent
contractor to the Company.


               NOW, THEREFORE, in consideration of the mutual promises herein
contained, the Parties hereto hereby agree as follows:


AGREEMENT


               1.     SERVICES.  Consultant agrees to serve in the capacity of
an independent contractor and shall provide corporate compliance consulting
services to the Company as set forth in Schedule “A” attached hereto and
incorporated by reference herein (“Consulting Services”) in addition to serving
as the Chief Financial Officer of the Company.  The Company acknowledges that
Consultant will limit its role under this Agreement to that of a consultant and
to the Consulting Services set forth in Schedule “A” only.  Consultant hereby
agrees to utilize its best efforts in performing the Consulting
Services.  Company and Consultant agree that the performance of the Consulting
Services will not require more than twenty (20) hours per week on average.  In
the event additional working hours are required or the scope of work is expanded
beyond the services listed in Schedule A, the Parties will mutually agree on
additional rights, obligations and compensation for the provision of additional
services by Consultant.


               2.        TERM.  The term of this Agreement shall commence as of
the Effective Date and shall thereafter continue for twelve (12) months.  It is
understood that either party may terminate this Agreement upon no less than
thirty (30) days written notice unless terminated earlier in accordance with its
terms.  This Agreement automatically renews in successive twelve (12) month
periods unless terminated in writing by either party thirty (30) days prior to
the conclusion of the initial term.


               3.        COMPENSATION.  As compensation for the performance of
the Consulting Services, the Company shall compensate Consultant for his
services hereunder at a rate of $6,250 USD per month.


               4.        EXPENSES.  The Company shall reimburse Consultant for
any reasonable expenses incurred by Consultant in performing the Services
subject to Consultant providing receipts or other documentation that evidences
such expenses.


               5.        TERMINATION; COMPENSATION CONTINUATION.  Either party
hereto shall have the right to terminate this Agreement in the event of a breach
by the other party if such breach continues uncured for a period of ten (10)
days after the breaching party is given written notice thereof by the
non-breaching party.  Notwithstanding the foregoing sentence, the Company may
immediately terminate this Agreement upon notice to Consultant if Consultant
breaches any provision of Section 7 below. The election by the Company to
terminate this Agreement shall not be deemed an election of remedies, and all
other remedies provided by this Agreement or available at law or in equity shall
survive any such termination. In the event that the Company terminates the
Consulting Services at any time, Consultant will be eligible to receive his
remaining compensation owed hereunder for the remainder of the consulting
term.  Consultant shall not be entitled to any continuation payments under this
section if Consultant’s engagement is terminated in accordance with the breach
of any provision of Section 7 below.


               6.        RELATIONSHIP OF PARTIES.


                    6.1       Independent Contractor.  Consultant is an
independent contractor and is not an agent, partner or employee of the Company.
Consultant shall perform the Services under the general direction of the
Company, but Consultant shall determine, in Consultant's sole and exclusive
discretion, the manner and means by which the Services are accomplished, subject
to the requirement that Consultant shall at all times comply with applicable
law.


                    6.2       Employment Taxes and Contributions.  Consultant
shall report as income all compensation received by Consultant under this
Agreement.  The Company shall not withhold any federal, state or local taxes or
make any contributions on behalf of Consultant relating to the compensation
received by Consultant under this Agreement.


 
1

--------------------------------------------------------------------------------

 
                    6.3      No Benefits.  Because Consultant is engaged as an
independent contractor and not as an employee of the Company, the Company shall
not provide Consultant with any form or type of benefits, including, but not
limited to, health, life or disability insurance.


               7.        CONFIDENTIAL INFORMATION.


                    7.1       Confidential Information.  For purposes of this
Agreement, the term "Confidential Information" shall include, but not be limited
to (i) information concerning the operation, business and finances of the
Company and the Company's affiliates, (ii) the identity of customers and
suppliers of the Company and the Company's affiliates, (iii) techniques and
processes known or used by the Company and the Company's affiliates, and (iv)
other information and trade secrets which are of great value to the Company and
the Company's affiliates, which information and trade secrets are generally not
known other than by the Company and the Company's affiliates.


                    7.2       Maintenance of Confidentiality.  Consultant
acknowledges that maintaining the confidentiality of all Confidential
Information is critically important to the Company and that Consultant has a
fiduciary duty to maintain the confidentiality of the Confidential Information.
In addition, Consultant understands that his agreement to maintain the
confidentiality of all Confidential Information is a material inducement to the
Company in executing this Agreement.


                    7.3       No Use or Disclosure.  Without the Company's prior
written consent in each instance, Consultant agrees not to use or disclose,
directly or indirectly, any Confidential Information in any manner, at any time,
other than as expressly required by the Company in connection with the services
Consultant performs under this Agreement.
 
        7.4       Restriction on Removal and Duplication.  Consultant agrees not
to remove, reproduce, summarize or copy any Confidential Information except as
expressly required by the Company in connection with the performance of his
Services under this Agreement.  Consultant agrees to return immediately all
Confidential Information (including any copies thereof) to the Company (i) once
such Confidential Information is no longer required for Consultant to perform
its services for the Company, (ii) when this Agreement expires or is earlier
terminated under any circumstances whatsoever or (iii) whenever the Company may
otherwise require that such Confidential Information be returned.


                    7.5      Return of Property.  Consultant agrees that all
manuals, documents, files, media storage devices, reports, studies and other
materials used or developed by the Company, whether are not deemed Confidential
Information, are solely the property of the Company and that Consultant has no
right, title or interest therein.  Upon the expiration or earlier termination of
this Agreement or whenever requested by the Company, Consultant shall promptly
deliver such property in his possession to the Company.


                    7.6       Survival.  The covenants and agreements of
Consultant contained in this Section 7 shall be deemed to be effective as of the
date such person first acquired knowledge of any Confidential Information and
shall survive the expiration or earlier termination of this Agreement.


                    7.7       Injunctive and Other Equitable Relief.  Consultant
acknowledges that his breach of any provision of this Section 7 will cause the
Company great and irreparable harm, for which it will have no adequate remedy at
law, and that, in addition to all other rights and remedies the Company may
have, the Company shall be entitled to injunctive and other equitable relief to
prevent a breach or continued breach of the provisions of this Section 7.


            7.8       Certain Actions.  Consultant agrees the following acts
shall constitute a breach of this Agreement: (i) Consultant commits a crime
involving dishonesty, breach of trust, or physical harm to any person; (ii)
Consultant willfully engages in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; or (iii) Consultant materially fails to
perform the duties as described on Schedule A.  The Company may terminate
Consultant’s engagement under this section as provided in Section 5 above.  The
Company shall pay to Consultant all compensation to which Consultant is entitled
up through the date of termination, subject to any other rights or remedies of
Company under law; and thereafter all obligations of the Company under this
Agreement shall cease.


               8.        GOVERNING LAW; DISPUTE RESOLUTION. The Parties agree
that any dispute, controversy or claim between Consultant and the Company based
on, arising out of or relating to Consultant's engagement under this Agreement
or the termination of same, or any theory of contract, criminal, arbitral or
tort law, shall be settled by final and binding arbitration in Orange County,
California, administered by the American Arbitration Association ("AAA"). This
Agreement shall be construed in accordance with the laws of the State of
California without reference to the conflict of laws provisions thereof, and
judgment upon any resulting arbitration award may be entered in any court of
competent jurisdiction.


               9.          GENERAL.


                    9.1       Assignment.  Consultant shall not assign
Consultant’s rights or delegate Consultant's duties under this Agreement either
in whole or in part without the prior written consent of the Company.  The
Company shall have the right to assign its rights and delegate its duties under
this Agreement in whole or in part without the consent of Consultant.


 
2

--------------------------------------------------------------------------------

 
                    9.2       Attorneys' Fees.  If any litigation, arbitration
or other legal proceeding relating to this Agreement occurs between the Parties
hereto, the prevailing party shall be entitled to recover (in addition to any
other relief awarded or granted) its reasonable costs and expenses, including
attorneys' fees and costs incurred in such litigation, arbitration or
proceeding.


                    9.3       Severability.  If any provision of this Agreement
is determined to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, then to the extent necessary to make such provision or
this Agreement legal, valid or otherwise enforceable, such provision shall be
limited, construed or severed and deleted from this Agreement, and the remaining
portion of such provision and the remaining other provisions hereof shall
survive, remain in full force and effect and continue to be binding, and shall
be interpreted to give effect to the intention of the Parties hereto insofar as
that is possible.


                    9.4      Notices.  All notices, requests and other
communications hereunder shall be in writing and shall be delivered by courier
or other means of personal service (including by means of a nationally
recognized courier service or professional messenger service), or sent by
facsimile, electronic transmission or mailed first class, postage prepaid, by
certified mail, return receipt requested, in all cases, addressed to:


               COMPANY:
 

  Name:   Concierge Technologies, Inc.     Address:  _______________________   
    _______________________        _______________________   

 
               CONSULTANT:   Address on signature page hereto


All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. Any party hereto
may from time to time by notice in writing served as set forth above designate a
different address or a different or additional person to which all such notices
or communications thereafter are to be given.


                    9.5      Entire Agreement.  This Agreement sets forth the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, written or oral,
between them concerning such subject matter.


                    9.6      Amendment, Modification and Waiver.  This Agreement
and its provisions may not be amended, modified or waived except in a writing
signed by Consultant and the Company.


                    9.7       Construction.  The normal rule of construction
that an agreement shall be interpreted against the drafting party shall not
apply to this Agreement.  In this Agreement, whenever the context so requires,
the masculine, feminine or neuter gender, and the singular or plural number or
tense, shall include the others.
 
 
3

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the Parties have signed this Agreement as of the
date first set forth above.


“COMPANY”


Concierge Technologies, Inc.
 
____________________________
By: _______________
Its: _______________


“CONSULTANT”


David Neibert




____________________________
By: David Neibert


Address: ____________________


___________________________


___________________________
 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
DESCRIPTION OF CONSULTING SERVICES
 
Consultant shall perform the following services pursuant to the terms of this
Agreement:


(1)           Provide corporate compliance services and associated services,
including but not limited to:


(a)          advising on the auditor relations, financial statement
considerations and SEC compliance (including reports on Forms 8-K, 10-Q and
10-K);


(b)          assisting with shareholder communications and transfer agent
relations on behalf of the Company;


(c)          coordinating other related public company corporate compliance
matters; and


(2)         Provide those other services on matters as requested by the Board of
Directors of the Company.


The above services will be further defined and delineated by the Company’s
management from time to time as necessary.



5

--------------------------------------------------------------------------------